DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:
Specification
The abstract of the disclosure is objected to.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office determines that the claims are allowable.
Regarding independent claims 1, patentability exists, at least in part, with the claimed combination of elements and features of: “additional etching extending the first openings into a 
Comparing to the prior-art of the record, the most relevant prior art is Tsukihara (U.S. Patent No. 8,338,908). 
Tsukihara discloses a method for producing at least one device, comprising at least:
producing a stack of layers including at least first and second semiconductor layers doped according to opposite types of conductivity (Fig. 5B, producing a stack of layers including at least first layer 11 and second semiconductor layers 12 doped according to opposite types of conductivity);
first etching of the stack from a front face of the stack located on the side opposite to that arranged against a substrate, forming first openings made through the entire thickness of the second layer and of which the bottom walls are formed by the first layer (Fig. 5C, first etching of the stack from a front face of the stack located on the side opposite to that arranged against a substrate, forming first openings made through the entire thickness of the second layer 12 and of which the bottom walls are formed by the first layer 11);
producing dielectric portions covering, in the first openings, sidewalls formed at least by the second layer (Figs. 5D-E, producing dielectric portions 23 covering, in the first openings, sidewalls formed at least by the second layer 12);
second etching of the stack, extending the first openings through a remaining thickness of the first layer, the first openings delimiting portions of the first and second layers forming second etching of the stack, extending the first openings through a remaining thickness of the first layer 11, the first openings delimiting portions of the first and second layers forming the p-n junctions);
producing first electrically conductive portions arranged in the first openings and in contact with the side walls of the portions of the first layer (Fig. 5H, producing first electrically conductive portions 26 arranged in the first openings and in contact with the side walls of the portions of the first layer 11),
forming first electrodes (Fig. 5J). 
Tsukihara fails to disclose the at least one device with at least light emitting diodes or light receiving diodes, the first and second semiconductor layers are produced on a substrate, additional etching extending the first openings into a part of the substrate, the second electrodes electrically connected to the portions of the second layer, and eliminating the substrate, exposing a rear face of each of the diodes and freeing parts of the first electrically conductive portions forming a collimation grid.
Farooq et al. (U.S. Patent No. 8,791,009) discloses etching into a part of the substrate (Fig. 1B), producing first portions arranged in the first openings (Fig. 1D), and eliminating portion of the substrate, exposing a rear face and freeing parts of the first portions forming a collimation grid (Figs. 1K-M).
However, the cited references, and, the pertinent prior art ,when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claims 2-14 are dependent from the allowable claim 1, thus they are allowable.
The additional prior art listed in the attached form PTO-892 made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VU A VU/Primary Examiner, Art Unit 2828